Exhibit 10.1




EMPLOYMENT AGREEMENT

(Key Executive)




         This Employment Agreement (the “Agreement”) is entered on February 5,
2009 (the “Effective Date”  between Dominion Minerals Corp, a corporation
organized under the laws of Delaware (the “Company”), and Manuel Jose Paredes, a
citizen of Panama, bearer of Panamanian identification card Nº 8-259-666 (the
“CEO”) pursuant to the following declarations, terms and condition




Declarations




A.

The Company is in the business of controlling, managing, operating and
negotiating mining concessions in many parts of the world, including
specifically, control of the operation of a copper mine located at Cerro
Chorcha, Republic of Panama (the “Project”).




B.

The Company’s business includes obtaining and managing the finances of its
mining operations worldwide, including the procurement of funds through equity
and or debt infusions from lenders and investors worldwide.




C.

Following a thorough selection process, during which several candidates were
interviewed, the Company has selected the CEO to fulfill the position of its
Chief Executive Officer.




D.

Following an arms-length negotiation of the terms and conditions of this
Agreement the CEO has accepted the Company’s offer of employment.




E.

The CEO warrants that there is no legal impediment to his accepting the terms of
this Agreement and that the Company will not be in violation of any laws or
regulations which may hinder or impede his employment with it or otherwise
subject the Company to prosecution, fines, damages or the assessment of any
penalty.




F.

The preceding Declarations are of the essence to this Agreement and any
inaccuracies therein shall constitute a breach of the terms and conditions of
the Agreement.




Terms and Conditions




1.

Position. The Company hereby hires the CEO for the key management position of
Chief Executive Officer. The position shall involve a full time and full efforts
commitment by the CEO who may not accept or perform any other regular employment
either directly or indirectly while employed by the Company under the terms of
this Agreement, with exception of his current positions held as a member of the
Board of Directors of certain companies, which predate his employment with the
Company.




2.

Duties of the CEO. The CEO shall report directly to the Chairman of the Board
and shall bear the primary executive responsibility for overseeing the Company’s
day to day operations, including its management, finances, accounting and
government relations, among other responsibilities, as well as other functions
which are analogous and/or compatible with these both in Panama and abroad.

 



--------------------------------------------------------------------------------




3.

Working Schedule. The CEO shall be available to tend to the Company’s business
during regular business hours as well as during the course of ordinary business
activities, outside those regular business hours.  As key personnel with
executive responsibilities and oversight the CEO shall not be entitled to
overtime, Sunday pay or other bonuses related to employment outside the regular
hours.




4.

Base Salary and Deductions. As remuneration for his employment under this
Agreement, the CEO will be paid a monthly salary of USD $15,000, subject to
income tax, social security, educational insurance and other legally prescribed
withholding amounts under the laws of Panama, which salary, net of such
deductions, will be paid in two monthly installments every 15 monthly calendar
days along with the Company’s regular payroll.




5.

Employment Benefits. In addition to the monthly salary outlined in the preceding
Section, the CEO shall be entitled to up to 30 days paid vacation, 18 days sick
leave, 13th month bonus and social security benefits under Panamanian law.




6.

Optional Bonus. The CEO may receive a cash bonus to a gross amount of
USD50,000.00 at each calendar year’s end (December 31) at the Chairman’s
pleasure (inclusive of the 13th month bonus) which will be linked to Company and
CEO performance. Applicable deductions and withholdings shall be made to such
gross amounts.




7.

Stock Bonus. The CEO will be conditionally entitled to receive 2.5 million
shares of voting stock of the Company free of charge, which shall be delivered
in three equally divided tranches if applicable as follows:




            Tranche 1:

               Upon the execution of this Agreement

            Tranche 2:

               Upon completion of the Project’s prefeasibility study

            Tranche 3:

               Upon completion of the Project’s bankable feasibility study




             (Tranches 2 and 3 shall be conditioned upon the CEO remaining in
his position at those

             milestones.)  




8.

Stock Option Plan. The Company agrees to include the CEO in its annual stock
option plan according to the position




9.

Capital Raising Bonus. The Company and the CEO shall negotiate additional bonus
linked to raising fresh capital in Panama.  This bonus will be linked to market
conditions and the prevailing financial situation.




10.

Term and Expiration. This Agreement has a term of three years with an option to
negotiate fourth year or until control of the Company is sold, whichever occurs
first.

 



--------------------------------------------------------------------------------




11.

Termination. The Agreement may be unilaterally terminated by the Company at its
discretion with or without cause.  




a.

Termination by the Company with cause shall be premised on a breach by the CEO
of any of his material obligations under this Agreement.  




b.

In case of termination for cause, the CEO will be entitled to one month of his
gross salary and unpaid vacation and thirteenth month bonus.




c.

In case of termination without cause, the CEO will be entitled to receive as
severance only the remaining part of the monthly gross salary for the remaining
period in the Agreement.




12.

Covenant not to Compete. During the term of this Agreement and for a period of
two (2) years following its termination or expiration, the CEO agrees not to
engage in any direct or indirect employment, management, shareholding or
consulting business for the benefit of any concern engaged in the exploration
and production of mineral resources in Central America.




13.

Confidentiality. During the term of this Agreement and for a period of five (5)
years following its termination or expiration, the CEO agrees not to divulge or
utilize, at any time, any “Confidential Information” or “Trade Secrets” of the
Company gained during the employment relationship with the Company, except as
inherent to his functions and for the Company’s benefit or as a result of
subpoena or other judicial process; and to return any and all materials in its
possession which contain “Confidential Information” or “Trade Secrets”, whether
said materials are in a printed, reproduced, electronic or handwritten form.




The terms “Confidential Information” or “Trade Secrets” include any of the
Company’s software, computer or data processing information, any sales,
marketing or promotional materials of the Company used by the Company in its
sales presentations to investors or clients, or internally, client and investor
lists, whether prepared by the Company, its employees or representatives or by
the CEO or someone else on its behalf, from various lists of the Company; any
operational data, studies, accounting information, financial data, shareholder
list, internal communications; financial and concession agreements or contracts;
financial results or plans of individual business segments; and any other
information regarding the internal business operations or standard contracting
guidelines of the Company which the CEO acquired  during its employment with the
Company, whether or not any information is copyrighted, trademarked or subject
to a service mark designation.  




14.

Applicable Law. This Agreement is governed by the substantive laws of the State
of Delaware, without regard to any conflicts of law provision.  The CEO waives
any public policy exception to the applicability of such substantive law.

 



--------------------------------------------------------------------------------




15.

Dispute Resolution. Any disputes arising from or relating to this Agreement
shall be submitted to binding arbitration under the auspices and rules of the
International Center for Dispute Resolution of the American Arbitration
Association.  The arbitration is to be held in New York City in English.  The
parties submit to the jurisdiction of such dispute resolution forum and waive
the jurisdiction of the courts of law, including, but not limited to the labor
courts and tribunals of the Republic of Panama.




In Testimony hereof, the parties affix their signature as of the Effective Date.







DOMINION MINERALS CORP

CEO







/s/ Diego Roca

/s/ Manuel Paredes

____________________________

____________________________

By:  Diego Roca

Manuel Paredes

Title:  CFO & EVP









